Motion to amend remittitur granted. Return of remittitur requested and when returned, it will be amended by adding thereto the following:
"A question under the Constitution of the United States was presented and necessarily passed upon by this court, viz: Was the refusal by the Legislative Committee to produce the testimony of People's witnesses at the private hearings of the Legislative Committee, so as to permit of their inspection by the Trial Court, or their use by the defense in cross examination, a denial to defendant of a fair trial and a deprivation to him of his liberty without `due process of law' in violation of the Fourteenth Amendment to the Constitution of the United States?" (See 291 N.Y. 575.) *Page 645